Citation Nr: 1719808	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating for left lower extremity peripheral neuropathy in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009 in the United States Air Force.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for left lower extremity neuropathy and assigned a rating of 10 percent effective September 1, 2009.  In September 2011, upon de novo review, the RO denied a rating in excess of 10 percent for left lower extremity neuropathy.  The Veteran timely appealed, and she testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in February 2012.  A transcript of that proceeding is of record.  In January 2017, the appellant was notified that VLJ who conducted the February 2012 hearing was no longer employed by the Board and that she had a right to another hearing. She responded in January 2017 that she did not wish to testify before a different VLJ.

In April 2014, the Board remanded the case, instructing the RO to obtain any outstanding treatment records for the period since February 2011; to afford the Veteran a new examination since she testified at her hearing that her left lower extremity neuropathy had increased in severity since her last examination in February 2011; and to readjudicate the claim.  

In November 2014, after obtaining the outstanding treatment records, and upon review of the evidence and a new VA examination obtained pursuant to the remand, the RO issued an SSOC denying an increase in the disability rating, and in doing so, found that the criteria for a rating in excess of 10 percent have not been met.  As the disability rating assigned does not represent a total grant of benefits sought on appeal, the claim for an increase remains before the Board.  AB v Brown, 6 Vet. App. 35, 39 (1993).
   
In November 2014, the Veteran, through her representative, stated she did not have any additional evidence regarding the appeal; waived her right to have the case sent back to the RO; and asked that the Board consider the new evidence and proceed with adjudication of the appeal.

Development of the case has been substantially completed, and the case has been returned to the Board for further adjudication.  See Stegall v West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's service-connected left lower extremity peripheral neuropathy is manifested by moderate intermittent pain; moderate numbness; mild incomplete paralysis of the left musculocutaneous nerve; and moderate incomplete paralysis of the external cutaneous nerve of the left thigh; there is no evidence of severe incomplete paralysis nor complete paralysis.     


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Codes 8525 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in July 2010, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While obtaining the Veteran's treatment records since February 2011 was the subject of a previous remand, the Veteran's claim file now contains such records.  Also of record are a February 2011 VA examination and a June 2014 VA examination.  Based on the submission of the medical records, coupled with the November 2014 waiver wherein the Veteran states she does not have any additional evidence regarding the appeal, the Board finds that there has been substantial compliance with its April 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.)  

Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its April 2014 remand.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria & Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning now to the issue before the Board, the Veteran seeks a disability rating in excess of 10 percent for her service-connected left lower extremity peripheral neuropathy. 

Pursuant to the criteria set forth in Diagnostic Code 8525, a 10 percent rating contemplates mild to moderate incomplete paralysis of the posterior tibial nerve; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis of all muscles of the sole of the foot, frequently combined with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  Id.  

In a February 2011 VA examination, the Veteran reported symptoms of coldness and numbness in the left buttock and left thigh; pain on a scale of 1-2 out of 10 everyday; and a constant ache.  She reported flares a few times a year with increased pain, weakness, fatigue, and incoordination that were relieved with medication. Upon examination, the examiner found that the Veteran did have tenderness at the sciatic notch, but no radiation of pain down the leg, no SI tenderness, and motor strength was 5/5 with normal muscle tone and bulk.  The examiner noted that for the claimed condition of left leg neuropathy, the Veteran had radicular-type symptoms and a normal exam.  In a February 2011 addendum, the examiner reports reviewing a EMG study dated 09/18/09, which noted electrodiagnostic evidence of possible L4-5 and L5-S1 distribution radiculopathy.  As such, the examiner diagnosed the Veteran with left lower extremity neuropathy.

A year later, at a February 2012 Travel Board hearing, the Veteran testified that her left lower extremity neuropathy had increased in severity.  She indicated that her symptoms included a cold feeling every day in the back of her left leg that goes down to her foot and toes, and that she treats these symptoms with medication, pain cream, a heating pad, and by walking around.  As a result of this lay evidence, in which the Veteran stated her pain had gotten worse, the Board subsequently remanded, in April 2014, for a more current VA examination.    

In a June 2014 VA examination, the Veteran reported a history of coldness and numbness that moved from her lower back down her left leg.  The examiner noted the following symptoms related to the Veteran's left lower extremity as detailed in the written report: constant pain - none; intermittent pain - moderate; paresthesias [pricking or tingling] and/or dysesthesias [impairment of sensitivity to touch] - none; and, numbness - moderate.  The physical examination revealed muscle strength was normal; sensory exam was normal; there was no muscle atrophy; the Veteran's gait was normal; and the Veteran did not require use of any assistive devices.  Based on the Veteran's symptoms, and findings from the examination, the examiner found that the Veteran had mild incomplete paralysis of the left musculocutaneous (superficial peroneal) nerve, and moderate incomplete paralysis of the external cutaneous nerve of the left thigh.  

Recent VA treatment records dated April 2012 to May 2014 reflects the Veteran obtains regular care at the Salt Lake City VAMC for a number of different illnesses, but there is no specific mention of a neither complaint of, nor treatment plan for, left lower extremity peripheral neuropathy.  For example, the most recent record, dated May 2014, states the Veteran presented with a list of 11 health care concerns (which did not include left lower extremity peripheral neuropathy).  Upon examination the following was presented in the written report: 

extremities: pulses & strength strong/equal bilat; no cyanosis, clubbing, or edema.  Full ROM against gravity, full resistance bilat;  neuro: CN II-XII grossly intact; sensation intact throughout to light touch; strength symmetric in all extremities; no ataxia. MSK: posture erect; gait smooth/coordinated.  Chest, arms, shoulders equal strength & symmetrical.   

It was also noted that the Veteran takes medication, a pain patch, and a daily supplement for an OA [osteoarthritis] spine disability, and that the Veteran reported her OA is well managed on this regimen.  The treatment/assessment plan was to continue the Veteran on current medications.  No specific treatment plan was indicated for left lower extremity peripheral neuropathy, which was not referenced in this treatment record. 

Upon consideration of the record in this matter, and the laws and regulations for ratings as set forth above, the Board concludes that the Veteran does not meet the criteria for an initial rating higher than 10 percent under Diagnostic Code 8525.  The evidence reflects the Veteran has, at most, moderate incomplete paralysis of the posterior tibial nerve- symptoms that fall squarely within the 10 percent rating criteria.  Specifically, the Veteran has demonstrated no more than moderate intermittent pain and numbness in the left lower extremity, with normal muscle strength, gait, and sensory examination, and no muscle atrophy.  It is necessary to show severe incomplete paralysis to warrant a 20 percent rating, or complete paralysis to warrant a 30 percent rating, and those symptoms are simply not documented, or otherwise indicated, in the evidence of record. In so finding, the Board notes that the June 2014 VA examiner specifically found the Veteran's disability to be no more than moderate in nature.

The Board also notes that the Veteran was diagnosed at the June 2014 VA examination with mild incomplete paralysis of the left musculocutaneous (superficial peroneal) nerve, in addition to the diagnosis of moderate incomplete paralysis of the external cutaneous nerve of the left thigh. However, under 38 C.F.R. § 4.124a, Diagnostic Code 8522, mild incomplete paralysis of the musculocutaneous nerve warrants a noncompensable rating. No more than mild incomplete paralysis of the Veteran's left musculocutaneous nerve has been shown at any point during the appeal period. Thus, a higher or separate rating for disability of the left musculocutaneous nerve is not warranted here. 

Additionally, the Board finds that at no pertinent point has the Veteran's left lower extremity peripheral neuropathy been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. See Thun, supra.

Here, the Board finds that the applicable rating criteria for left lower extremity peripheral neuropathy reasonably describes the Veteran's disability levels and symptomatology throughout the course of the appeal and provides for additional or more severe symptoms than currently shown by the evidence.  The Board also notes that it has considered all relevant symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  The Board further acknowledges that the Veteran's left lower extremity peripheral neuropathy has impacted her ability to work but notes that such is contemplated in the rating criteria.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor her representative has alleged that her service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


